UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7734



JOHN WESLEY STEWART,

                                           Petitioner - Appellant,

          versus


RON ANGELONE, Director, VDOC; ATTORNEY GENERAL
OF THE COMMONWEALTH OF VIRGINIA; EUGENE
MURPHY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-407-R)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Wesley Stewart, Appellant Pro Se. Rick Randall Linker, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Stewart seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1998), and his motion for reconsideration.

We have reviewed the record and the district court’s opinions and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See Stewart v. Angelone, No. CA-98-407-R (W.D. Va.

Sept. 21 & Nov. 17, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2